Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonlau et al. (6,477,935).  Schonlau et al. discloses (claim 1) a vacuum brake booster (title) at least one movable wall (diaphragm plate mentioned in col. 3, lines 53-65) which separates a working chamber and a vacuum chamber in the vacuum brake booster from one another, and a control valve unit which is coupled to the at least one movable wall, wherein the control valve unit comprises a guide sleeve 10 and an actuating piston 1 which is guided displaceably in the control valve unit and which is actuatable by means of a force input member 2 which is in particular couplable to a brake pedal (not shown), wherein the actuating piston 1 has at least one first valve seat (not numbered) which, in the opened state, serves for connecting the working chamber to the surrounding atmosphere, wherein the actuating piston has a first flow control portion 12, which projects in the direction of the guide sleeve 10, and the guide sleeve 10 has a second flow control portion, which projects in the direction of the actuating piston 1, wherein the first flow control (claim 2) wherein the first flow control portion and the second flow control portion between them define at least one flow channel (figure 2b) for the air flowing to the first valve seat, (claim 3) the first flow control portion 12 and the second flow control portion (on guide sleeve 10) are designed such that the cross section of the at least one flow channel varies in a manner dependent on the magnitude of a preferably axial relative movement between the actuating piston and the guide sleeve (figures 2a,2b,2c), (claim 4) the first flow control portion and the second flow control portion are designed such that, during a relative movement between the actuating piston and the guide sleeve, the cross section of the at least one flow channel remains constant over a predetermined distance of the relative movement and increases after the predetermined distance (M) has been overshot (figures 1,2b,2c), (claim 5) the first flow control portion 12 and the second flow control portion (on guide sleeve 10) overlap in an axial direction, (claim 6) at least one valve element (not numbered portions of piston valve seat 7) is provided which interacts with the at least one first valve seat and which bears against the second flow control portion (radial portion of guide sleeve 10), (claim 7) the first flow control portion and/or the second flow control portion have at least one element (air filter 5) for varying the cross section of the flow channel. 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other control valve arrangements of vacuum brake boosters.


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The improvement comprises the first flow control portion being formed on the actuating piston radially inwardly of the first valve seat and the second flow control portion being tubular and receiving the first flow control portion at least in certain portions.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nathan Wiehe, can be reached on (571) 272-8648.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
January 16, 2021